

116 S455 IS: Marketing and Outreach Restoration to Empower Health Education Act of 2019
U.S. Senate
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 455IN THE SENATE OF THE UNITED STATESFebruary 12, 2019Mrs. Shaheen (for herself, Mr. Peters, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to provide for Federal Exchange outreach
			 and educational activities.
	
 1.Short titleThis Act may be cited as the Marketing and Outreach Restoration to Empower Health Education Act of 2019 or the MORE Health Education Act. 2.Federal Exchange outreach and ed­u­ca­tion­al activitiesSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended by adding at the end the following new paragraph:
			
				(3)Outreach and educational activities
 (A)In generalIn the case of an Exchange established or operated by the Secretary within a State pursuant to this subsection, the Secretary shall carry out outreach and educational activities for purposes of informing potential enrollees in qualified health plans offered through the Exchange of the availability of coverage under such plans and financial assistance for coverage under such plans. Such outreach and educational activities shall be provided in a manner that is culturally and linguistically appropriate to the needs of the populations being served by the Exchange (including hard-to-reach populations, such as racial and sexual minorities, limited English proficient populations, and young adults).
 (B)Limitation on use of fundsNo funds appropriated under this paragraph may be used for expenditures for promoting health insurance coverage that does not meet Federal patient protection standards, as defined in subparagraph (C).
 (C)Federal patient protection standardsFor purposes of subparagraph (B), health insurance coverage that does not meet Federal patient protection standards means any health insurance coverage that is not a qualified health plan, as defined in section 1301. Such coverage that does not meet Federal patient protection standards includes association health plans and short-term, limited-duration insurance plans.
 (D)FundingOut of any funds in the Treasury not otherwise appropriated, there are hereby appropriated for fiscal year 2020 and each subsequent fiscal year, $100,000,000 to carry out this paragraph. Funds appropriated under this subparagraph shall remain available until expended..
 3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.